Case 1:21-cr-20166-DPG Document 47 Entered on FLSD Docket 08/23/2021 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-20166-CR-GAYLES


  UNITED STATES OF AMERICA,

               Plaintiff,

  v.

  RONERYYK RAMON SORIANO LOPEZ,

              Defendant.
  __________________________________/


             REPORT AND RECOMMENDATION ON CHANGE OF PLEA

        This matter was before the Court following on Order of Reference to conduct

  a proceeding for acceptance of a guilty plea by the Defendant in the case. The

  Court having conducted a change of plea hearing on this date, August 23, 2021, it is

  recommended that the Defendant=s change of plea be accepted for the following

  reasons:

        1.     The Court convened a hearing to permit the Defendant to enter a

  change of plea in the aforementioned matter.        At the outset of the hearing,

  Defendant was advised of his right to have these proceedings conducted by the

  District Judge assigned to the case. Further, the Defendant was advised that this

  Court was conducting the change of plea hearing on an Order of Reference from the

  District Court and at the request of the Defendant, the Defendant=s attorney and

  the Assistant United States Attorney assigned to this case.     The Court further
Case 1:21-cr-20166-DPG Document 47 Entered on FLSD Docket 08/23/2021 Page 2 of 4




  advised the Defendant that the District Judge assigned to this case would be the

  sentencing judge and would make all findings and rulings concerning the

  Defendant=s sentence and would conduct a sentencing hearing at a time set by the

  District Court.

           2.   The Defendant was made aware that he did not have to permit the

  undersigned United States Magistrate Judge to conduct this hearing and could

  request that the change of plea hearing be conducted only by a United States

  District Judge. The Defendant, the Defendant's attorney and the Assistant United

  States Attorney assigned to the case all agreed on the record and consented to this

  Court conducting the change of plea hearing.

           3.   The Court conducted a plea colloquy in accordance with Fed. R. Crim.

  P. 11.

           4.   A written plea agreement was entered into by the parties in this case

  and filed as Exhibit A to the hearing. This Court reviewed that agreement on the

  record and had the Defendant acknowledge that he signed and understood the plea

  agreement. The Defendant pleaded guilty to Counts 1 and 8 of the indictment,

  charging him with conspiracy to commit bank and wire fraud, in violation of Title

  18, United States Code, 1349, and aggravated identity theft, in violation of Title 18,

  United States Code, 1028A.

           5.   The government stated on the record a factual basis for the entry of the

  plea that included all of the essential elements of the offenses to which the

  Defendant is pleading guilty and any sentencing enhancements and/or aggravating
Case 1:21-cr-20166-DPG Document 47 Entered on FLSD Docket 08/23/2021 Page 3 of 4




  factors that may be applicable. Specifically, the Court reviewed with Defendant

  the government=s factual proffer, filed as Exhibit B to the hearing, to assure that a

  factual basis existed for the entry of the plea.    The Defendant assented to the

  accuracy of the proffer and Defendant acknowledged his participation in the offense.

  The Court also reviewed with Defendant the possible minimum mandatory sentence

  on Count 8 and the maximum penalties. The Defendant acknowledged that he

  understood these possible penalties and consequences.

        6.      Based upon all of the foregoing and the plea colloquy conducted by this

  Court, it is recommended that the Defendant be found to have freely and

  voluntarily entered his guilty plea as more particularly described herein and that

  the Defendant be adjudicated guilty of the offenses charged.

        7.      A pre-sentence investigation is being prepared. Sentencing shall be

  set by separate Order.

        ACCORDINGLY, this Court recommends that the Defendant=s plea of guilty

  be accepted, the Defendant be adjudicated guilty as to Counts 1 and 8 of the

  indictment to which he has entered his plea of guilty, and that a sentencing hearing

  be conducted for final disposition of this matter. The parties shall have fourteen

  (14) days from the date of this Report and Recommendation within which to file

  objections, if any, with the Honorable Darrin P. Gayles, United States District

  Judge.     Failure to file timely objections waives a party=s right to review issues

  related to the Defendant=s plea under Fed. R. Crim. P. 11 before the District Judge

  or the Court of Appeals (even under a plain error standard).    See Fed. R. Crim. P.
Case 1:21-cr-20166-DPG Document 47 Entered on FLSD Docket 08/23/2021 Page 4 of 4




  59(b)(1), (2); Thomas v. Arn, 474 U.S. 140 (1985); United States v. Lewis, 492 F.3d

  1219, 1222 (11th Cir. 2007) (en banc).

        DONE AND SUBMITTED this 23rd day of August, 2021, at Miami, Florida.




                                                /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge
